UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6215



MARCUS A. JOSEPH,

                                               Plaintiff - Appellant,

          versus


D. TAYLOR, Warden; W. L. EAGLETON, Associate
Warden; C. FELDER; A. PINCKNEY, Supervisor
ASU, in their individual, official and pro-
fessional capacities; L. TURNER; E. J. OLSON,
Nurse,
                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-95-4084-2-17AJ)


Submitted:   June 12, 1997                 Decided:   January 26, 1998


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Marcus A. Joseph, Appellant Pro Se. Kevin Kendrick Bell, ROBINSON,
MCFADDEN & MOORE, P.C., Columbia, South Carolina; Larry Cleveland
Batson, Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORREC-
TIONS, Columbia, South Carolina; William Henry Davidson, II, James
Miller Davis, Jr., ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant, a South Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994)

complaint under 28 U.S.C.A. § 1915A (West Supp. 1997). We have

reviewed the record and the district court's opinion accepting the

magistrate judge's recommendation and find that this appeal is
frivolous. Accordingly, we dismiss the appeal on the reasoning of

the district court. Joseph v. Taylor, No. CA-95-4084-2-17AJ (D.S.C.
Jan. 27, 1997). We deny Appellees' motions to dismiss and for sanc-

tions. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2